Citation Nr: 9911616	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for 
schizophrenia.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1981, and from March 1984 to October 1984.  This case comes 
to the Board of Veterans' Appeals (Board) from a February 
1995 RO decision which denied an increase in a 50 percent 
rating for schizophrenia.


REMAND

In March 1999, just prior to the case being sent to the 
Board, the veteran's representative (an attorney) withdrew 
his services.  38 C.F.R. § 20.608 (1998).  To assure that the 
veteran is accorded due process, he should be given an 
opportunity to appoint another representative.  38 C.F.R. §§ 
3.103, 20.600 (1998).

The veteran's claim for an increased rating for schizophrenia 
is well grounded, meaning plausible, and the file indicates 
there is a further VA duty to assist him in developing his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Records on file note the 
veteran receives disability benefits from the Social Security 
Administration (SSA); all SSA records and decisions should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Records indicate that in recent years, the veteran has been 
moving about the country and at times has been described as 
homeless.  He failed to report for VA examinations in 1997 
and 1998, and the RO has repeatedly had difficulty in 
contacting him due to changing addresses.  The most recent 
medical evidence on file is a Miami VA Medical Center report 
from May 1998, and there is an indication of later treatment.  
Although the duty to assist is not a one-way street (Wood v. 
Derwinski, 1 Vet. App. 190 (1991)), it is the judgment of the 
Board that the veteran should be given another opportunity to 
report for a VA examination, and an effort should be made to 
obtain any recent treatment records.  The veteran should 
understand that he has an obligation to report for VA 
examination, and failure to do so may serve as a basis to 
deny his claim.  38 C.F.R. §§  3.326, 3.327, 3.655 (1998).


In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should give the veteran an 
opportunity to appoint another 
representative to assist him in his 
appeal.

2.  The RO should contact the SSA and 
obtain all medical and other records 
considered by that agency in awarding the 
veteran disability benefits, as well as 
all related SSA decisions.

3.  The RO should attempt to obtain all 
VA and non-VA medical records concerning 
psychiatric treatment the veteran has had 
since May 1998.

4.  The RO should give the veteran 
another opportunity to report for a VA 
examination to determine the severity of 
his schizophrenia.  A copy of the notice 
to report for examination should be 
placed in the claims file.  The claims 
file should be provided to and reviewed 
by the examiner.

Thereafter, the RO should review the claim.  If the claim is 
denied, a supplemental statement of the case should be 
provided to the veteran and any appointed representative, and 
they should be given an opportunity to respond, before the 
case is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








